DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 25-33 and 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,257,578. Although the claims at issue are not identical, they are not patentably distinct from each the claims in the instant application are broader than the claims in the ‘578 Patent (see in re Goodman).
Referring to claim 21 of the instant application, see claims 1 and 5 of the ‘578 Patent.
	Referring to claims 22-23 of the instant application, see claims 1 and 4, respectively, of the ‘578 Patent.
	Referring to claim 25 of the instant application, see claims 1 and 5 of the ‘578 Patent.
	Referring to claim 26 of the instant application, see claims 1 and 5 of the ‘578 Patent.
	Referring to claims 27-30 of the instant application, see claim 1 of the ‘578 Patent.
	Referring to claims 31-33 and 35-40, see the rejection of claims 21-23 and 25-30 above in conjunction with the systems claims represented by claims 6-10 of the ‘578 Patent.
  
Claims 24 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,257,578 in view of McCaddon et al. (U.S. Patent Application Publication 2012/0094768).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader than the claims in the ‘578 Patent in combination with the teachings of McCaddon (see in re Goodman).
Referring to claims 24 and 34, the ‘578 Patent discloses all the limitations of claim 21, but fails to teach that the text and/or visual references correspond to clues or hints associated with the at least one traversable decision point and content included in the interactive video.
	McCaddon discloses that text and/or visual references correspond to clues or hints associated with the at least one traversable decision point and content included in the interactive video (see Paragraph 0040).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the video system, as taught by the ‘578 Patent, using the hints or clues, as taught by McCaddon, for the purpose of providing interactive experiences, such as an interactive game, advertisement, program or other rich media content (see Paragraph 0002 of McCaddon).


Claims 21-23, 25-33 and 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,856,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader than the claims in the ‘049 Patent (see in re Goodman).
Referring to claim 21 of the instant application, see claims 1 and 10 of the ‘049 Patent.
	Referring to claims 22-23 of the instant application, see claims 7 and 9, respectively, of the ‘049 Patent.

	Referring to claim 26 of the instant application, see claims 1 and 10 of the ‘049 Patent.
	Referring to claims 27-30 of the instant application, see claim 2-4 of the ‘049 Patent.
	Referring to claims 31-33 and 35-40, see the rejection of claims 21-23 and 25-30 above in conjunction with the systems claims represented by claims 11-20 of the ‘049 Patent.

Claims 24 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,856,049 in view of McCaddon et al. (U.S. Patent Application Publication 2012/0094768).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader than the claims in the ‘049 Patent in combination with the teachings of McCaddon (see in re Goodman).
 	Referring to claims 24 and 34, the ‘049 Patent discloses all the limitations of claim 21, but fails to teach that the text and/or visual references correspond to clues or hints associated with the at least one traversable decision point and content included in the interactive video.
	McCaddon discloses that text and/or visual references correspond to clues or hints associated with the at least one traversable decision point and content included in the interactive video (see Paragraph 0040).
see Paragraph 0002 of McCaddon).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-27 and 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over McCaddon et al. (U.S. Patent Application Publication 2012/0094768) in view of Walter et al. (U.S. Patent Application Publication 2007/0180488).
Referring to claim 21, McCaddon discloses providing an interactive video comprising a plurality of traversable video paths and video metadata representing a summary of the interactive video (see step 202 in Figure 2 and Paragraph 0051).
	McCaddon also discloses receiving, during a first play through of the interactive video to a user, a first interaction with the interactive video, the first interaction comprising a decision made by the user in the interactive video (see Paragraph 0052).
	McCaddon also discloses traversing a first video path in the interactive video in response to the first interaction (see Paragraph 0056).
	McCaddon also discloses dynamically modifying the video metadata based on the traversal of the first video path (see Paragraph 0058 for presenting particular video metadata associated with the video storyline selected by the user).
	McCaddon also discloses displaying the modified video metadata to the user to influence a second interaction of the interactive video, wherein the second interaction corresponds to a second video path in the interactive video that is different from the first video path (see Paragraphs 0058-0059 for influencing the user to solve the puzzle to continue on to an additional storyline).
	McCaddon fails to teach a second play through where the user selects a different path in the video.
	Walter discloses a second play through where the user selects a different path in the video (see Paragraph 0030 for replay the video a second time to review/explore clues in order to allow a user to solve the mystery case).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the video path selection system, see the bottom of Paragraph 0004 of Walter).

	Referring to claim 22, McCaddon also discloses that the video metadata includes a summary of the interactive video (see Paragraph 0075).

	Referring to claim 23, McCaddon also discloses that the modified video metadata includes text to at least one traversable decision point in the interactive video associated with the second video path (see Paragraph 0075).

	Referring to claim 24, McCaddon discloses that the text corresponds to clues or hints associated with the at least one traversable decision point and content included in the interactive video (see Paragraphs 0040, 0053 and 0060).

	Referring to claim 25, Walter discloses allowing a user to play through the entire video a second time and providing a second interaction during a second play through (see the rejection of claim 21 and Paragraph 0030 for reviewing/exploring additional clues during additional review of the interactive video).
	McCaddon discloses presenting a traversable decision point associated with the second video path to the user (see Figures 3-4 for choosing different paths during the presentation of the interactive video).
see Figures 3-4 for choosing different paths during the presentation of the interactive video).
	McCaddon also discloses traversing the second video path in the interactive video in response to the second interaction (see Figures 3-4 for choosing different paths during the presentation of the interactive video).

	Referring to claim 26, McCaddon also discloses dynamically modifying the video metadata based on the traversal of the second video path and displaying the modified video metadata to the user to influence a third interaction during a third play through of the interactive video, the third interaction corresponding to a third video path in the interactive video that is different from the first video path and the second video path (see Figures 3-4 for choosing different paths (third, forth, etc.) during the presentation of the interactive video).

	Referring to claim 27, McCaddon discloses that the interactive video corresponds to an episode of a series of episodes (see Paragraph 0116).

	Referring to claims 31-37, see the rejection of claims 21-27, respectively.

Allowable Subject Matter
Claims 28-30 and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


November 2, 2021